RICHARD S. SCHURIN                                                                595 STEWART AVENUE
STEVEN STERN                                                                      SUITE 510
EVGENY KRASNOV                                                                    GARDEN CITY, NY 11530
BENJAMIN LITTLE                                                                   TEL. (516) 248-0300
PENINA GREEN                                                                      FAX (516) 283-0277
MEGAN ABNER                                                                       WWW.STERNSCHURIN.COM




                                              July 17, 2019

Via ECF
Hon. Margo K. Brodie
U.S. District Court Judge
Eastern District of New York
225 Cadman Plaza East
New York, N.Y. 11201

          Re:        DJ Direct, Inc v. OMM Imports Inc. et al.
                     19-cv-2541 (MKB)(VMS)

Dear Judge Brodie:

        This firm represents Plaintiff DJ Direct, Inc. in the above case. We write pursuant to
section 1. F. of Your Honor’s Individual Rules to request a seven (7) day extension of the date to
respond to Defendant’s letter regarding its proposed motion to dismiss. Defendants consent to
this request.

        On July 11, 2019, the Court issued a Minute Order requiring Plaintiff to respond to
Defendants’ letter regarding its proposed motion to dismiss by July 18, 2019. Plaintiff now
seeks a seven-day extension of time until July 25, 2019 to continue to discuss Defendants
concerns and try to resolve them without motion practice. No previous extension of this date
has been requested or granted. As previously noted, Defendants consent to this request.

                                                        Respectfully submitted,
                                                        STERN & SCHURIN LLP
                                                       Richard S. Schurin
                                                        Richard S. Schurin
